Per Curiam,
This case was tried by the court below without a jury, under the Act of April 22, 1874, P. L. 35. Judgment was entered for defendants and plaintiffs have appealed.
The details of the case appear in Fisher et al. v. Ronemus et al., 267 Pa. 325, where we removed a nonsuit because, as we there held, plaintiff was entitled to prove the facts stated in an offer of evidence which the court below declined to receive. When the case came to trial the second time, however, plaintiff failed to sustain his offer, and the court below, on the proofs presented, concluded defendants were entitled to judgment. In this we see no error.
The judgment is affirmed.